Citation Nr: 1207153	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-03 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for temporomandibular joint dysfunction.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1993 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

In December 2009, the Board remanded the claim for further development.  

The appeal is again REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In December 2009, the Board remanded the claim to resolve the question of whether or not any current temporomandibular joint dysfunction of the Veteran was related to service including the treatment for temporomandibular joint dysfunction documented in service.  

On VA examination in September 2010, the diagnosis was temporomandibular joint syndrome.  In an addendum in March 2011, the VA examiner concluded that the etiology of the Veteran's temporomandibular joint syndrome was not known, but that it was less likely than not that it was caused by the Veteran wearing large earphones while training in service.  






As the opinion was not entirely responsive to the question posed by the Board, that is, whether the current syndrome was related to the symptoms and diagnosis of temporomandibular joint syndrome documented in service, not whether the current syndrome was actually caused by the wearing of earphones in service.  

In other words, the question to be answered is, without regard to the actual factor that caused the syndrome to develop, what is the likelihood that the Veteran's currently diagnosed temporomandibular joint syndrome had onset during her period of service?  

As the development requested by the Board has not been completed, further action is necessary to comply with the remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the claim is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the Veteran's current temporomandibular joint syndrome had onset during service from January 1993 to June 1994, including treatment for the disorder documented in service in 1993. 









In formulating the opinion, the VA examiner is to consider the following:

The service medical and dental treatment records contain complaints and findings of temporomandibular joint syndrome beginning in June 1993, in conjunction with hearing difficulties in the right ear and pain from the base of the neck radiating up to the right ear and jaw.  

In July 1993, there was a diagnosis of idiopathic jaw pain.  In August 1993, mild temporomandibular joint tenderness on the right was noted.  

After service, there were no complaints, findings, or diagnosis of temporomandibular joint syndrome for many years.  Records from private health care providers and the Social Security Administration show treatment for various ailments including fibromyalgia and rheumatoid arthritis but not specifically for temporomandibular joint syndrome.  

A definitive diagnosis of temporomandibular joint syndrome after service was made by VA on examination in September 2010.    







The Veteran has stated that her temporomandibular joint syndrome was present and was part of her neck and shoulder pain (service connection for right shoulder strain was established in February 2011).  She testified that she had not received post-service treatment for temporomandibular joint dysfunction, but that she still experienced the same symptoms she had in service.  She is competent to describe symptoms of temporomandibular joint syndrome after service even though temporomandibular joint syndrome was not specifically identified or documented for many years after her military discharge in June 1994.  

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when the in-service findings are not more likely than any other to cause the temporomandibular joint syndrome, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

2.  After the completion of the above development, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.  





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


